Citation Nr: 1023477	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the RO denied 
entitlement to a rating in excess of 10 percent for status 
post left lower lobe lobectomy.  

The Veteran testified before the undersigned at a September 
2006 videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

In January 2010, the Board denied the claim for an increased 
rating for status post left lower lobe lobectomy and remanded 
the inferred claim for a TDIU for further development.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran is service connected for status post left 
lower lobe lobectomy, rated 10 percent disabling. 
2.  The Veteran has an 8th grade education and had varying 
periods of employment as an engineering technician, a 
hospital housekeeper, and at a recycling center.  He has been 
employed as a mail room clerk since June 2009. 
3.  The Veteran's service connected status post left lower 
lobe lobectomy does not preclude gainful employment 
consistent with his education and occupational experience. 



CONCLUSION OF LAW

The criteria for a TDIU due to service connected status post 
left lower lobe lobectomy are not met.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

A pre-adjudication letter dated in September 2004 satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist the Veteran 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2004 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of the disability-rating and effective-date 
elements of his claim, in a June 2006 letter.

The Veteran did not receive any preadjudication notice of the 
evidence needed to substantiate his claim for a TDIU.  
However, he was notified of the information concerning a TDIU 
in a March 2010 supplemental statement of the case.  Such a 
post-decisional document could not serve to provide legally 
compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 
(2006).  It should, however, have served to put the Veteran 
on notice as to what evidence was required and he had an 
opportunity to submit additional evidence and argument. 

To the extent that the Veteran was not provided with pre-
adjudication notice of some of the information required by 
the VCAA for his TDIU claim, prejudicial error occurs in the 
context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Appellants must generally 
identify "with considerable specificity": (1) how the VCAA 
notice was defective and (2) how the lack of notice and 
evidence was prejudicial or affected the essential fairness 
of the adjudication.  Id.  See also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  No such showing of prejudice has been 
made here.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination relating to his claim 
for a TDIU.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran has been granted service connection for status 
post left lower lobe lobectomy, rated 10 percent disabling.  
Therefore, he does not meet the percentage criteria laid out 
in 38 C.F.R. § 4.16(a).  However, VA policy is to grant a 
TDIU in all cases where service connected disabilities 
preclude gainful employment, regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited 
from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in 
the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Thus, the Board must determine whether there is evidence that 
the Veteran's service connected status post left lower lobe 
lobectomy precludes gainful employment consistent with his 
education and occupational experience. 

The Veteran's DD 214 indicates that he had an 8th grade 
education.

A private treatment record dated in August 1969, a February 
1997 consultation report from Dr. Hassett, and an April 1997 
examination report from Thoracic and Vascular Associates 
(Thoracic) reveal that the Veteran worked for many years as 
an electrician and then as a hospital housekeeper.  He had a 
period of missed work due to respiratory surgery in May 1997, 
however a July 1997 examination report from Thoracic 
indicates that he was authorized to return to work and was 
placed on light duty for 2 weeks before returning to regular 
duty.

An April 2001 VA examination report indicates that the 
Veteran reported that he was an engineer/technician and that 
he had been out of work 3 times during the previous year due 
to his lung disability.  He had only lost 2 to 3 days of work 
during that time.

In a December 2005 letter, the Veteran stated that he had 
undergone a left lower lobe lobectomy and that the scar from 
the surgery had become painful and tender over time, causing 
difficulty in raising his arm.  The scar pain made his job 
and personal life more difficult.

A May 2006 VA examination report reveals that the Veteran 
reported that he had reduced his work to 3 days a week over 
the previous 3 months due to pain.  He worked at a recycling 
facility and the job required a lot of moving and lifting.  
He experienced pain at work when he would bend over to reach 
for something or when his left arm was lifted above his 
shoulder.

An August 2006 evaluation report from Orthopedic and Sport 
Therapy Services reveals that the Veteran reported that he 
was employed part time for the Town of Rollinsford doing 
"odd jobs."

During the September 2006 hearing, the Veteran testified that 
he had been working part time for the previous 2 years 
because he became tired from a full time schedule due to his 
health problems.  He had missed 3 days of work during the 
previous year due to his lung disability.  While working, he 
experienced fatigue and shortness of breath when using his 
arms and lifting.  He had two jobs during the previous 2 
years and he worked 5 hours a day for 3 days a week at the 
time of the hearing.  His salary was $9.00/hour.  He was 
employed at a transfer station and he stated that his job was 
not very demanding because it mostly involved talking with 
people, although he occasionally engaged in physical work.

An April 2007 examination report from Dr. Hassett indicates 
that the Veteran reported that he worked in a local town 
recycling area and his job involved quite a bit of lifting 
and hauling.  He had always experienced difficulty with such 
jobs and Dr. Hassett requested that he be able to alter the 
Veteran's duties at work.  The Veteran declined the request 
and reported that he would alter his duties himself.

A November 2009 VA examination report reveals that the 
Veteran reported that his usual occupation was an electrician 
and that he was employed part time as a mail room clerk at 
the time of the examination.  He had not lost any time from 
work in the previous 12 months.  He had worked for many years 
as an electrician at Portsmouth Naval Shipyard and retired in 
1993 due to eligibility.  The Veteran reported that his lung 
disability did not have any effects on his occupation.

A February 2010 VA examination report indicates that there 
were no symptoms associated with the Veteran's scars from his 
respiratory surgery other than some numbness over the right 
chest flank and part of his back and that he did not report 
any limitation of employment from the scars directly.  He 
reported that he worked part time in a mail room 20 hours a 
week and that he did not miss any work due to his surgical 
scars.  He was limited in his activities and paced himself 
because he experienced dyspnea on exertion.

Prior to his retirement in 1993, the Veteran worked as an 
engineering technician on a submarine.  The job was technical 
in nature and did not involve heavy labor; however it did 
involve walking around.  He later worked at a transfer 
station, but he was unable to handle the job because he 
easily got sick and short of breath due to weather 
conditions.  He began working part time in a mail room in 
June 2009.

The physician who conducted the February 2010 VA examination 
opined that the residuals of the Veteran's lobectomy and 
lobectomy scar did not likely ("less likely than not") 
prevent him from obtaining or retaining gainful employment 
that his education and occupational experience would have 
otherwise permitted him to take.  

This opinion was based on the fact that while his easily 
triggered shortness of breath limited his exertional-related 
activities (e.g., climbing ladders, lifting objects heavier 
than 20 pounds), he had significant experience as an 
engineering technician on a submarine and he would be able to 
engage in that occupation despite his respiratory-related 
limitations.  The lung disability likely had mild to moderate 
effects on his job as a mail handler because it probably 
involved more physical work.

The record reflects that the Veteran retired as an 
engineering technician in 1993 due to eligibility and that 
since that time he has worked as a hospital housekeeper, at a 
recycling facility, and as a mail room clerk.  He did not 
miss any significant amount of time from any of his jobs due 
to his lung disability.  

The May 2006 VA examination report and the Veteran's 
testimony during the September 2006 hearing reveal that he 
began working part time due to pain and fatigue related to 
his health problems.  Although he left his job at the 
recycling center because the job involved lifting and hauling 
outdoors and caused him to experience sickness and shortness 
of breath, he began working part time as a mail room clerk in 
June 2009.  He reported during the November 2009 and February 
2010 VA examinations that the residuals of his lung surgery 
did not cause any limitations with his job as a mail room 
clerk.  

There is no indication in the record that the Veteran earns 
less than the poverty rate for one person in his job as mail 
room clerk or that the employment is sheltered.  See 38 
C.F.R. §§ 4.16(a), (2009); THE 2006 HHS POVERTY GUIDELINES, 
aspe.hhs.gov/poverty/06poverty.shtml; THE 2009 HHS POVERTY 
GUIDELINES aspe.hhs.gov/poverty/09poverty.shtml.   His 
testimony and reports of hours worked on the most recent 
examination, shows that earns in excess of the poverty rate, 
and he has not reported that this employment is in any way 
sheltered or marginal.  Hence, his employment cannot be 
considered to be marginal.   

Furthermore, the physician who conducted the February 2010 VA 
examination opined that the Veteran's lung disability did not 
likely prevent him from obtaining or retaining substantially 
gainful employment based upon his experience as an 
engineering technician and the nature of his employment as a 
mail room clerk.  As this opinion is accompanied by a 
rationale, was based upon a review of the Veteran's claims 
file and his reported history, and is consistent with the 
evidence of record, the opinion is entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Hence, the weight of the evidence is against a finding that 
the Veteran's service connected lung disability prevents him 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  Therefore, a referral of the Veteran's claim to 
VA's Director of C&P for consideration of entitlement to a 
TDIU under 38 C.F.R. § 4.16(b) is not warranted. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for a TDIU 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


